Citation Nr: 1443137	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  07-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression with sleep problems).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from July 1973 to July 1977.  The Veteran subsequently served in the United States Army Reserves from 1978 to 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the appeal for further development in March 2014.  Pursuant to the remand instructions, VA treatment records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2014 to assist in determining the etiology of the claimed diabetes mellitus and acquired psychiatric disorder.  As discussed below, the Board finds that the June 2014 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

This appeal was processed using the "Virtual VA"/VBMS paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed diabetes mellitus, type II.

2.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam during the Vietnam era and is not shown to have been exposed to Agent Orange in service.

3.  Symptoms of diabetes mellitus, type II were not chronic in service, were not continuous since service, were not shown to a compensable disagree within one year of service, and were not shown for many years after service.  

4.  The Veteran's diabetes mellitus, type II is not casually or etiologically related to service.

5.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with diabetes mellitus, type II, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  The Veteran has also claimed service connection for an acquired psychiatric disorder.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R.		 §§ 3.307(a)(6), 3.309(e).  

Service Connection for Diabetes Mellitus 

The Veteran essentially contends that his diabetes mellitus is related to active service.  See August 2005 claim.  Specifically, the Veteran contended that he had diabetes during service, but never received a diagnosis.  See July 2007 substantive appeal (VA Form 9).  In a February 2011 informal hearing presentation, through the representative, the Veteran contended that his Reserves service caused diabetes mellitus.  

The evidence of record demonstrates that the Veteran has currently diagnosed diabetes mellitus, type II.  See June 2014 VA examination report.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed diabetes mellitus, type II was not incurred in-service, may not be presumed to be incurred therein, and is not otherwise causally or etiologically related to active service.

Diabetes mellitus is enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Veteran did not have service in the Republic of Vietnam at any time during his active service and has not been otherwise shown factually to have been exposed to herbicides in service.  The Veteran specifically denied service in the Republic of Vietnam.  See October 2005 written statement.  While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Service treatment and personnel records do not show that the Veteran had any exposure to herbicides.  Nor has the Veteran contended otherwise.  The Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.  As such, the presumptive service connection provisions for diabetes mellitus based on herbicide exposure are not applicable.  38 C.F.R. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Next, service treatment records do not indicate any in-service treatment or symptoms of diabetes mellitus.  August 1976 and June 1977 urinalysis reports note no glucose in the urine.  The weight of the evidence does not support a finding that diabetic symptoms were chronic in service; as such, service connection is not established under the chronicity provision of 38 C.F.R. § 3.303(b).

As diabetes mellitus is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown under the continuity provision of 38 C.F.R. § 3.303(b).  There has been no indication that symptoms of diabetes mellitus were continuous since service or shown to a compensable degree within one year of service.  At the June 1977 service separation physical, the Veteran's endocrine system was found to be clinically normal and a urinalysis revealed no albumin or sugar in the urine.  On an associated report of medical history, the Veteran denied sugar or albumin in the urine.  At March 1978, September 1981, and May 1982 physicals associated with his Reserves service, the Veteran's endocrine system was found to be clinically normal and urinalysis revealed no albumin or sugar in the urine.  On associated reports of medical history, the Veteran repeatedly denied sugar or albumin in the urine.    

The first recorded symptomatology related to diabetes mellitus is found in October 2000, approximately 23 years after service separation.  See October 2000 private treatment record noting an impression of probable gout possibly accompanied by diabetes.  At the June 2014 VA examination, the Veteran reported that he was diagnosed with diabetes mellitus 15 years prior (1999), approximately 22 years after service separation.  

In addition to the absence of documented post-service symptomatology related to diabetes mellitus for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the July 2007 substantive appeal, the Veteran asserted that he had diabetes during active service, but never received a diagnosis.  At the June 2014 VA examination, the Veteran contended that he had problems with frequent urination and illnesses during active service due to diabetes being present, but undiagnosed, during service.

At the June 1977 service separation physical, the Veteran's endocrine system was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to diabetes mellitus for more than two decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in July 1977 to the first notation of possibly diabetes mellitus (October 2000).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, the Veteran filed a VA disability claim for service connection for dental problems in August 1977, shortly after service, but did not claim service connection for a diabetes mellitus or make mention of any diabetic symptomatology.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed claims for service connection, but did not mention diabetic symptoms.  This suggests to the Board that there was no pertinent diabetic symptomatology at that time.  
	
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  

Thus, his inaction regarding a claim for diabetes mellitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not incur chronic diabetic symptoms in service, or the lack of diabetic symptomatology at the time he filed the claim, or both.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the weight of lay and medical evidence is against a finding of continuity of symptomatology between the current claim and service.

In addition, the earliest notation of treatment for the Veteran's diabetes mellitus was October 2000, at least 23 years after separation from service in 1977 and, at the June 2014 VA examination, the Veteran stated he was diagnosed with diabetes mellitus in 1999, still at least 22 years after service separation.  Therefore, diabetes mellitus was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

The Board further finds that the weight of the competent evidence demonstrates that the current diabetes mellitus, type II is not otherwise related to active service.  The evidence does not support a finding that the Veteran experienced an in-service injury or illness.  Service treatment records do not reflect any diabetic symptoms or treatment for diabetes mellitus.  As noted above, August 1976 and June 1977 urinalysis reports specifically noted no glucose in the urine.   

Further, at the June 2014 VA examination, the VA examiner opined that the Veteran's current diabetes mellitus, type II was less likely than not incurred in or caused by active service.  The VA examiner noted that, while the Veteran contended that he had problems with frequent urination and illnesses during active service, the service treatment records show no evidence of diabetes or diabetic symptoms.  The VA examiner further noted that the Veteran had multiple routine military physical examinations in 1976, 1977, 1978, 1981, and 1982 with documented urinalysis showing no glucose or sugar in the urine.  The VA examiner opined that, for diabetes to cause frequent urination, sugar would need to be present in the urine because this is the cause of frequent urination associated with diabetes.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physician evaluation.  There is no indication that the examiner was not fully aware of the Veteran's past diabetic history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's diabetes mellitus was not causally related to his active service.  Further, there is no contradicting medical evidence of record.  As such, the Board finds the June 2014 VA examination opinion highly probative.    

The Board has weighed the Veteran's statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the June 2014 VA examination report.  

Moreover, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of diabetes mellitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2008) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The question of causation of diabetes mellitus involves knowledge of a complex and nonvisible body system (endocrine system).  Diabetes mellitus requires specialized testing to diagnose and manifests in symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of diabetes mellitus, type II is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of diabetes mellitus, type II.

Based on the above, the Board finds that the weight of the evidence demonstrates that diabetes mellitus, type II was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially contends that his claimed acquired psychiatric disorder is related to active service.  Specifically, in the August 2005 claim, the Veteran contended that he becomes depressed dreaming about Morse codes and messages he sent as a radio operator during service.  See also February 2011 informal hearing presentation (the Veteran dreams of Morse code at night, preventing him from getting a good night's sleep and causing depression).  In the July 2007 substantive appeal, the Veteran contended that the events he experienced during service caused his depressive symptoms.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder.

A June 2001 VA treatment record notes a negative screen for major depressive disorder.  A September 2002 VA treatment record notes that the Veteran reported feeling depressed because he is unable to work.  January 2004 and June 2005 VA treatment records note negative screens for depression.  A November 2005 VA treatment record notes that the Veteran reported insomnia and nervousness.  August 2005 to February 2006 private treatment records note that the Veteran reported depression with an October 2005 private treatment record noting a diagnosis of depression.  An August 2006 VA treatment record notes a negative screen for depression  

A November 2006 VA treatment record notes that the Veteran reported feeling depressed because he was having difficulty obtaining VA compensation benefits and had trouble sleeping.  February 2009, August 2009, January 2010, August 2010, February 2011, April 2012, and January 2014 VA treatment records note negative screens for depression.  A December 2011 VA treatment record notes a positive screen for depression.  

An April 2012 VA treatment record notes that the Veteran reported worsening psychiatric symptoms for the prior six months including anxiety, depression, irritability, sleep impairment, and decreased energy.  The VA treatment record notes Axis I diagnoses of alcohol dependence, cannabis abuse, and anxiety disorder, not otherwise specified (NOS).    

At the June 2014 VA examination, the VA examiner diagnosed the Veteran with alcohol and cannabis use disorders.  While noting that the Veteran reported stressful events during service, the VA examiner opined that it was not clear the Veteran experienced lifestyle problems since service of the severity necessary to support a formal psychiatric diagnosis such as depression (and other then the diagnosed alcohol and drug use disorders).  The VA examiner noted that any distress the Veteran experienced since service separation was not sufficient to motivate him to seek psychiatric treatment.  

The Board finds that the June 2014 VA examination findings of no Axis I psychiatric diagnosis, other than alcohol and cannabis dependency, outweighs the October 2005 and April 2012 outpatient assessments of depression and anxiety disorder, NOS, as the examination report includes better explanations for why the Veteran does not warrant an Axis I psychiatric diagnosis.

As noted above, the October 2005 private treatment record and April 2012 VA treatment record note diagnoses of depression and anxiety; however, there is no explanation in these treatment records as to why such diagnoses would be warranted.  As such, the conclusions and diagnoses that are noted in these treatment records are outweighed in evidentiary value by the VA examiner's conclusion that the Veteran does not meet the diagnostic criteria for any Axis I psychiatric disability.  The primary reason for this conclusion is that a bare diagnosis in the outpatient records without any rationale as to how the diagnostic criteria are met is not considered to be very persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

In contrast, the VA examiner provided a discussion of why the Veteran does not meet the criteria for an acquired psychiatric disorder, other than alcohol and cannabis use disorders.  These supported and reasoned conclusions far outweigh the unexplained notations of depression and anxiety disorder in the outpatient records.

The Board is cognizant that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  

Here, however, while two Axis I psychiatric diagnoses were rendered during the course of the appeal, the Board believes that a digestion of the entirety of the evidence from throughout the course of the Veteran's appeal suggests that he did not actually have an Axis I psychiatric disability, other than alcohol and cannabis use disorders, at any point.  The examiner's opinions have provided strong rationale as to why the Veteran's reported symptoms do not warrant a diagnosis other than alcohol and drug abuse.

Alcohol or drug addiction, even if it began in service, may not be service connected, unless it is caused by a service connected disability.  See 38 C.F.R. § 3.301 (2013) (providing that direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and was not the result of the veteran's own willful misconduct or, for claims filed with the Department of Veterans Affairs after October 31, 1990, the result of his or her abuse of alcohol or drugs).

Further, while, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with an acquired psychiatric disorder, including depression, he does not have the requisite medical knowledge, training, or experience to be able to diagnose an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  An acquired psychiatric disorder can be manifested by observable symptomatology, such as depression, anxiety, or trouble sleep, which overlap with other disorders and would need to be differentiated from other disorders.  The Veteran has not been shown to have such knowledge, training, or experience to render a psychiatric diagnosis.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Moreover, even if it were concluded that the Veteran had an acquired psychiatric disorder, the Veteran did not show any signs of psychiatric impairment either in service or for many years thereafter.  Service treatment records do not reflect any diagnosis, complaints, or treatment for any acquired psychiatric disorder or psychiatric symptomatology.  The June 1977 service separation physical indicates that the Veteran was noted to be clinically normal psychiatrically and, on an associated report of medical history, he denied depression, excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  March 1978, September 1981, and May 1982 physical examinations in connection with Reserves service noted the Veteran to be clinically normal psychiatrically and, on associated reports of medical history, he consistently denied depression, excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  As noted above, the first complaint of any potential psychiatric symptomatology was in August 2005, some 28 years after service separation.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current acquired psychiatric disorder.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in October 2005, prior to the initial adjudication of the claims in September 2006.  He was notified of the evidence not of record that was necessary to substantiate the claim and VA and his respective duties for obtaining evidence.  A March 2006 letter notified the Veteran regarding VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, Social Security Administration (SSA) disability records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2014.  The examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran was offered an opportunity to testify at a Board hearing, but declined.  In sum, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


